Name: 80/1047/EEC: Council Decision of 11 November 1980 replacing an alternate of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-18

 Avis juridique important|31980D104780/1047/EEC: Council Decision of 11 November 1980 replacing an alternate of the Advisory Committee on Vocational Training Official Journal L 307 , 18/11/1980 P. 0041****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 11 NOVEMBER 1980 REPLACING AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 80/1047/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS ONE SEAT ON THE ABOVE COMMITTEE FOR AN ALTERNATE IN THE ' GOVERNMENT ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF DRS . WEEKENBORG OF WHICH THE COUNCIL WAS INFORMED ON 27 OCTOBER 1980 ; WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE COMMITTEE WILL CONTINUE UNTIL THE COUNCIL HAS REPLACED THEM ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 27 OCTOBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DRS . TH . DE KEULENAAR IS HEREBY APPOINTED AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF DRS . WEEKENBORG UNTIL SUCH TIME AS THE MEMBERS OF THE COMMITTEE ARE REPLACED . DONE AT BRUSSELS , 11 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT C . NEY